ON MOTION FOR REHEARING
Appellants contend in their motion for rehearing that their point number two presents a point of error on “the sufficiency of the evidence”. They also contend it presents a point that the judgment is contrary to the overwhelming weight and preponderance of the evidence. Point number two is as follows:
“POINT II. The trial court abused its discretion in removing the minor child from petitioners and then denying their application for change of custody in that the testimony was overwhelmingly in favor of the suitability of appellants and that a preponderance of the evidence warranted the granting of their application for temporary custody of the minor child.”
We will assume that it presents a point of error on the sufficiency of the evidence and is a contention that the judgment of the Court is contrary to the overwhelming weight and preponderance of the evidence. We have considered the entire record and find no merit in their contentions. In re: King’s Estate, 150 Tex. 662, 244 S.W.2d 660 (Sup.Ct.1951).
Appellants’ motion for rehearing is overruled.